Douglas, J.,
concurring. I concur in the well-reasoned majority opinion. I write separately only for the purpose of reemphasizing the sacrosanct character *235of the right of referendum, which has deep roots in our country’s history.2 “When the people of Ohio amended their state [Constitution one of the primary, paramount purposes to be effected in the amendment was to give the people of Ohio the final word by referendum upon legislative acts * * *. This right of referendum is stated and safeguarded again and again in the [Constitution. Indeed one cannot read the Constitution of 1912 without being persuaded again and again that it was the systematic studied effort of the people to check the arbitrary power of the general assembly and of our courts in the administration of the people’s government.
“In addition to the referendum provided upon laws of a general nature the Constitution gave specifically to the people of the cities the right of referendum upon all ‘additional laws’ affecting their government before they should become operative in the cities.’’ Cleveland v. Pub. Util. Comm. (1919), 100 Ohio St. 121, 153, 125 N.E. 864, 873 (Wanamaker, J., dissenting).
Referendum is a right of the people to have legislative enactments submitted for their approval or rejection at an election. In this manner, a referendum is a mechanism for the citizens of a community to assert their interests and maintain a check over their elected representatives. Eastlake v. Forest City Enterprises, Inc. (1976), 426 U.S. 668, 678, 96 S.Ct. 2358, 2364, 49 L.Ed.2d 132, 140. Thus, procedural limitations on the referendum should be interpreted as narrowly as possible to preserve the constitutional right to referendum.
Finally, not one of the cases that were cited in support of respondents’ position involved a referendum petition. For this reason, I believe that the cases cited by respondents are distinguishable from the case at bar. Accordingly, while I would distinguish rather than overrule the cases overruled by the majority, I nevertheless concur.
Resnick, J., concurs in the foregoing concurring opinion.

. The concept of referendum was introduced in the United States as early as 1776 in Thomas Paine’s pamphlet entitled “Common Sense.” Chesley, The Current Use of the Initiative and Referendum in Ohio and Other States (1984), 53 U.Cin.L.Rev. 541, 543.